10

li

12

13

14

15

16

1?

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 1 of 13

Marie Arnold

10367 Perfect Parsley
Las Vegas, NV 89183
725-202-1325

In Pro Per

UNITED STATES OF DISTRICT COURT

 

 

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

MARIE ARNOLD,

Plaintiff,
VS.

METLIFE AUTO & HOME INSURANCE
AGENCY INC, METLIFE GROUP, INC
Defendant,

 

 

 
  

CASE NO:

NEGLIGENCE
NEGLIEGENT MISREPRESENTED
INVADING PRIVACY

 

 

 
10

11

12

13

14

15

16

i?

i8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1. Filed 07/08/19 Page 2 of 13

JURISDICTION

2. This Court has Diversity Jurisdiction over Plaintiff and Defendant are citizens of
different state 28. U.S.C, 1332

Plaintiff, Marie Arnold is natural person, citizen of state of Nevada
VENUE
3. Venue is proper pursuant 28. U.S.C. 1391 in District of Nevada, Plaintiff lives in this

State of Nevada, Defendant is corporation, personal jurisdiction 28
U.S.C 1391 with multi district

Plaintiff Arnold and Defendant Metlife contract agreement was made in Santa Clara, CA
INTRA- DISTRICT ASSIGNMENT
4, This lawsuit is assigned to U.S. District Court, District of Northern California
Parties

5, Plaintiff, Marie Arnold reside at 10367 Perfect Parsley St. Las Vegas, Nevada, 89183 Clark
County natural person.

6. Defendant, METLIFE 200 Park Ave, New York, NY 10166 is a corporation, principal of
business headquarter is in New York

STATEMENT OF FACTS

Plaintiff Marie Arnold insured by Metlife life insurance employees benefits provided
by employer Kaiser Permanente services since Dec.29,1999 $5,000 a yearly Plaintiff Marie Arnold
was healthcare worker, voluntary terminated her occupation May. 13,2012. Plaintiff was suffering

emotional distress from false medical breach of medical records Cyber attack from employers,

 
10

li

12

43

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 3 of 13

IL MISREPRESENTED
33. U.S. Code 931 (a)(1)(ii) penalty for Misrepresentation

Defendant Agent negligent misrepresented failure to full disclosure leverage cash value
withdraws, take a loan against your policy or sell your policy. Relevant information based on
eligible to qualify for “ whole life cash value cash out.” Defendant beach Plaintiff requested
for copy of policy blooklet, Defendant concealment of a materials and information on Plaintiff s
Arnold Policy. Plaintiff waited for copy of policy from Defendant. Only two pages of Policy
information. (EXHIBIT A) Metlife Life Insurance. (Eddy vs. Sharp ){19880) 199 CA3d
$58,865,245, CR An Agent Broker who misrepresentation a policy coverage either before
or after purchase, can be liable for negligent misrepresentation. Defendant Agent concealed facts
about whole life Insurance protects employee in the events of early accident, chronic illness or
disability and take loan before aged 65 and provide cash value with penalties surrender charges.

Defendant and Brighthouse fialed to pay pension benefits to tens of thousand of employee covered by
its group annuitty contracts. “Betrayed thousands of annultants.” misleading representation.

Plaintiff was one of thousands annultants Defendant graceful defruad and spoof with deception.

Defendant use brainwashing and mind control because Plaintiff lack knowledge insurance contracts

withdraws.

INVADING OF PRIVACY
IH. Violation of 4" Amendments, U.S. Constitution Invading of Privacy

Plaintiff Arnold, 4" Amendment rights were violated by Defendant’s Officers.
The 4" Amendments of U.S. Constitution provides that "[t]he right of the people to be

secure in their persons, houses, papers, and effects, Plaintiff privacy was

 
10

11

12

13

14

15

16

1?

18

19

20

27

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 4 of 13

surveillance on the insured employees. Plaintiff suffered from her

employer employees cyber attack breach in 2008. (Marie Dantes vs. Kaiser Permanente)

Plaintiff was malapractice and employment discriminated. Defendant is aware of

preexisting medical condition, such as mental disability in 2006 during employment. Plaintiff Marie
entitled to claim to “whole life policy amount” due to related terminal diagnosis as to chronic
condition, diagnosis mental disability and other diagnosis. Plaintiff can provide medical record as
upon request. Plaintiff Marie Arnold alleges Defendant had intentional deny and defraud her due to
her mental incompetent and mental disability, Plaintiff was unaware of falsity of the representation,
must have been acted in reliance upon the truth of representation. Plaintiff is entitled for Equitable
Estoppel tolling on fraud statue limitations is four years, as is breach of fiduciary duty statue of
limitations. The general rule the statues of limitation begins to run when Plaintiff discovers that a
fraud occurred or exercise of reasonable diligence, should have discovered fraud. (Computer

Associates Int’L Inc vs. Altai Inc) The Texas Supreme Court held that, because fiduciaries have duty
to disclose upon which beneficiary is entitled to rely, breach of fiduciary duty is inherently

undiscoverable as matter law. Plaintiff is mental incompentet, disability is protected in ADA

disability in federal statue limitation in mental disability.

CLAIMS FOR RELIEF
I_ NEGLIGENCE

BREACH OF PERSONAL INFORMATION

On October 18,2018 Defendant Metlife had Data Breach of confidential information,

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 5 of 13

involving “ The Benefit Administrator.” (EXHIBIT A) Attorney General California Breachs
website Metlife copy of Notice of breach. Defendant Metlife was negligence and reckless failed to
protect confidential personal information due to their data breach. Defendant Metlife failed to secure
highly sensitive information, causing high risk in identity theft and criminal activity. Defendant
Metlife owe a duty to protect and secure highly sensitive personal data. Defendant failed their

duty to obligate. Defendant breach of duty of protecting personal data, Defendant committed
unlawful negligence, Defendant wrongdoing violated California Privacy Act. Careless and reckless.
Causation, Defendant carelessness of negligence cause harm to Plaintiff personal information.
Proximate Cause, Defendant owe duty to protect her personal information (ERISA). Plaintiff

suffered emotional distress, mental anguished, paranoid, illness, pain and suffering mental illness due
to stalkers, identity theft and hackers. Defendant had duty a to exercise reasonable care. Damages

Defendant owes Plaintiff compensatory damages of $50,0000.00 emotional harm

Plaintiff Marie Arnold and Defendant has proof of existence contract “Promise Whole Lite”
(EXHIBIT A) Plaintiff's Policy Metlife Life Insurance. Defendant Agent breach duty to perform to
disclose policy materials and facts. Plaintiff Arnold and Defendant had written agreement with life
insurance policy contract, actual contract existence of $50,0000.00, Defendant breach duty

to perform duty owe to Plaintiff. Defendant breach and intent to conceal of material facts of

the contract, up hold from Plaintiff's entitlement agreement of contract. Plaintiff in good faith
called in Agent to informed about her status, unable to pay. Defendant concealing all alternative

optional relating on contract. Defendant breach fiduciary duty to beneficiares/ trustee/ excutor of trust
under law, three elements fiduciary duties, involving trust, a duty of loyalty, a duty of full

disclosure. Plaintiff request in cash value withdraw in writing mental disability. Defendant deny cash
value withdraw full policy. (Mitchell vs. Meteropolitan Life Insurance Company) Nos 0855277,

0855686 Plaintiff Mitchell was favored against Metropolitan eligible for benefits under Metlife’s

policy. Plaintiff suffered chronic illness had long term disability.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 6 of 13

Il. MISREPRESENTED
33. U.S. Code 931 (a)(1)(ii) penalty for Misrepresentation

Defendant Agent negligent misrepresented failure to full disclosure leverage cash value
withdraws, take a loan against your policy or sell your policy. Relevant information based on
eligible to qualify for “ whole life cash value cash out.” Defendant beach Plaintiff requested
for copy of policy blooklet, Defendant concealment of a materials and information on Plaintiff's
Arnold Policy. Plaintiff waited for copy of policy from Defendant. Only two pages of Policy
information. (EXHIBIT A) Mettife Life Insurance. (Eddy vs. Sharp )(19880) 199 CA3d
$58,865,245, CR An Agent Broker who misrepresentation a policy coverage either before
or after purchase, can be liable for negligent misrepresentation. Defendant Agent concealed facts
about whole life Insurance protects employee in the events of early accident, chronic illness or
disability and take loan before aged 65 and provide cash value with penalties surrender charges.

Defendant and Brighthouse fialed to pay pension benefits to tens of thousand of employee covered by
its group annuitty contracts, “Betrayed thousands of annultants.” misleading representation.

Plaintiff was one of thousands annultants Defendant graceful defruad and spoof with deception.
Defendant use brainwashing and mind control because Plaintiff lack knowledge insurance contracts

withdraws.

INVADING OF PRIVACY
IIL. Violation of 4° Amendments, U.S. Constitution Invading of Privacy

Plaintiff Arnold, 4°" Amendment rights were violated by Defendant’s Officers.
The 4" Amendments of U.S. Constitution provides that "[t]he right of the people to be

secure in their persons, houses, papers, and effects, Plaintiff privacy was

 
10

11

12

13

14

15

16

Li

i8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 7 of 13

invaded by Defendants cause Plaintiff severe emotional distress, Defendant use
video surveillance to watch insured for investigations and employments.
Plaintiff was being harassed with Defendant’s interception radio

fequency, Plaintiff has family affairs and daily routine, relationship. Plaintiff
feels as their using ease dropping to violate her rights in house. Defendant
committed defamatory against Plaintiff’s relationships. Plaintiff is haunted

By the Defendant wrongful conduct.

PRAYER FOR RELIFE

Plaintiff prayer for compensatory damages for $500,000.00 and
punitive damages $1,000,000.00 for negligent emotional distress and past and future loss

I declare under penalty of prejury under law of the State of Nevada that the foregoing is correct

true and correct.

Respectfully,

Marie Arnold, Plaintiff
Pro Se

Date july.9,2019

 
Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 8 of 13

EXHIBIT A
Case 5:19-cv-03920-VKD Document 1 Filed 07/08/19 Page 9 of 13

‘4 MetLife

   
 

Metropolitan Life Insurance Company
Insert Your Business Unit

insert Your Street Address

insert City, State and Zip

[insert-Recipient’s Name] DATE
insert Street Address
Insert City, State, and Zip

Re: Notice of Data Breach
Dear Name:

WHAT HAPPENED

On October 18, 2018 MetLife inadvertently sent an email containing some of your
personal information in an attachment to a Benefits Administrator for another MetLife
group customer. The Benefits Administrator, who regularly works with MetLife, deleted
the email, including your persona! information. The Benefits Administrator routinely
handles sensitive information and we do not believe your information is at risk.

WHAT PERSONAL INFORMATION WAS INVOLVED?

The inadvertently disclosed attachment contained your Social Security Number, date of
birth, gender, address and insurance coverage information.

WHAT WE ARE DOING

We have arranged for you to enroll, at no cost to you, in an online three-bureau credit
monitoring service (My TransUnion Monitoring) for one year provided by TransUnion
Interactive, a subsidiary of TransUnion®, one of the three nationwide credit reporting

companies.

WHAT YOU CAN DO

Privacy laws do not allow us to register you directly. To enroll in this service, go to the
TransUnion Monitoring website at www.transunionmonitoring.com and in the space
labeled “Activation Code’, enter this code: <<Insert Unique 12- letter Activation
Code>> and follow the three steps to receive access to the credit monitoring service

online within minutes.

if you do not have access to the Internet, you may enroll in a similar paper-based credit
monitoring service via U.S. mail delivery, by calling the TransUnion Fraud Response
Service's toll-free hotline at 1-855-288-5422, and when prompted, enter this code:
696518 and follow the steps to enroll in the offline credit monitoring service.

You can sign up for the online or offline credit monitoring service anytime within the next
Sf/27F/2019

 

REVIEWS

= Softpedia > News > Security

Data Leak Incident Reported by Fortune 500 Metropolitan Life

Insurance Company
SSNs, dates of birth, addresses, insurance coverage leaked

Advertisement

Nov 19, 2018 21:48 GMT + By SergiuGatlan S - Comment - Share W eH G

The personal information of multiple customers
was exposed in the form of an attachment sent to
a Benefits Administrator as reported

by Metropolitan Life Insurance Company
(MetLife) in a notice of data breach forwarded to
the Office of the Attorney General of California.

However, according to MetLife notification, “The Benefits
Administrator, who regularly works with MetLife, deleted
the email, including your personal information. The

Benefits Administrator routinely handles sensitive PE Pe
information and we do not believe your information is at sas

  

Advertisernent

tisk." TERM LIFE INSUR

The data exposed during the inadvertent teak incident GEE NE ETS UN TERME

contained customers’ social security numbers (SSNs}, ~~

insurance coverage information, dates of birth, genders, RAT ES STA

and addresses. ey & 1 4,7O0/r
- WALE AG

Despite considering that their customers’ personally
identifiable information (Pll) was not put at risk, MetLife
decided to still provide “an online three-bureau credit
monitoring service (My TransUnion Monitoring) for one

year."

   

Following the October 18 data leak disclosed on November 16, MetLife also advised its customers to
monitor their credit reports: "If you find suspicious activity on your credit reports or have reason to
believe your information is being misused, call your local law enforcement agency and file a police

report."

MetLife also suffered a similar breach in 2009

This is not the first time when MetLife accidentally exposed customer personal information given that

during November 2009 “a MetLife employee posted the personally identifiable information of current

and former MetLife customers, including their Social Security numbers, on the Internet,” as reported by

Hunton Andrews Kurth.

 

After the 2009 breach was discovered, MetLife also provided affected customers with identity theft

 

 

Case 5:19-cv-03020VRO" Botlinet CT Hed OP 708/19 “Page 10 of 13
Pee oo . 7 : . . Ce ES ear wat eS a

%

SOFTPEDIA HOMEPAGE =}

Search...

Hoagy RECHT? Pau

Huawei Hongmeng
Operating System is a
Real Thing Now: Firm
registers trademark for
Windows/Android
alternative

Microsoft Releases
Windows 10 Version 1903
Cumulative Update
KB4497935: Update
shipped to insiders
running May 2019 Update

Appte Releases iOS 12.3.1
Update for iPhone and
iPad to Fix a Couple of
Issues: Users must update
their devices as soon as
possible

A Small Windows 10 May
2019 Update Bug That's
Driving Me Nuts: And itis
an old issue that's been
around for a while

The Lack of Consistency,
a Windows 10 Issue
Microsoft Can't Resolve:
Latest update yet to
achieve perfect
consistency

Samsung Renews Android
License Because Nobody
Wants to Be Huawei
These Bays: Google
recently revoked Huawel’s
license following a US ban

LG's Attempt to Make Fun
of Huawei Backfires
Unexpectedly; “Hey
Google, who is your best
friend?” Not LG, that’s

Accom @ Cisse

oe TO oy lie

 

https://fnews softpedia.com/news/data-leak-incident-

reported-by-fortune-500-metropolitan-life-insurance-company-523865 shtml

a Cookies Policy 272 Privacy Policy

cy

eet

 

HS
Case 5:19-cv-03920-VKD Document1 Filed 07/08/19 Page 11 of 13

EXHIBIT B
 

BUZ IOUS FULYULUUU ULL IeoUUeooCUOOnD

AUD NUTEDOT TY EENGEAMOVEUUEUREOEUEA AVES

Metropokrase RIB-CLOSI20-VKD . Document 1 Filed 07/08/19 Page 12 of 13

MetLife

Warwick Rl 02887-0313
MetLife
April 7, 2047

MARIE A DANTES

1201 SYCAMORE TER SPC 102
SUNNYVALE CA

94086-8712

We are anclasing the Acknowledgement of Insurance you requested.

If you have any questions, please contact your financial professional or call our Customer Service
Center at 1-800-638-5000 Monday through Friday between 9 a.m. and 6 p.m., ET. You may also
view your policy information online at www.eservice.metiife.com.

sincerely,

Elena

Elena Dorotayo
Customer Solutions Center
 

 

 

Case 5:19-cv-03920-VKD Document1 Filed 07/08/19 Page 13 of 13

 

MetLife

Metropolitan Life Insurance Company

The Company above has issued a policy of insurance (referred to as the Policy) on the life of the
Insured named below. The status of the Policy depends on the payment of premiums due, if any.
The original Policy, together with the application upon which it was based, is the entire contract
between the Company and the Owner.

This is a brief description of the Policy.

Policy Number 21216479 UT Policy Issue Date June 14, 2012
of Original Policy

Plan Promise Whole Life

Face Amount of Insurance $50,000.00
iAs of date shown below)

Insured MARIE A DANTES

Owner MARIE A DANTES

Any additional benefits contained in the Policy are not described here. Further details about the policy
and benefits will be furnished upon request.

The Company may also require surrender of this Acknowledgement, the original Policy (it found) and
any replacement of the original Policy when a claim is presented.

Date April 7, 2017

Vie CDF y

Timothy Ring
Secretary

 
